DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2022 has been entered.
 Response to Amendment
The amendment filed 09/27/2022 has been entered. Claims 1, 4-7, 9 and 19-20 are remain pending in the application. Claim 1 is amended incorporating new limitation “wherein the circular gas exhaust valve comprises a gas exhaust valve core, a gas exhaust valve spring and a plurality of gas exhaust valve holes, wherein the gas exhaust valve spring, the gas exhaust valve core and the plurality of gas exhaust valve holes are sequentially provided from the proximal end to the distal end of the efficient-support portable constant-negative- pressure suction device for outdoor use, and the plurality of gas exhaust valve holes are configured to be located inside the balloon of the negative-pressure suction ball when the balloon of the negative-pressure suction ball is in an expanded state, and move to be located outside the balloon of the negative-pressure suction ball when the balloon of the negative-pressure suction ball is squeezed.”. Claims 2-3, 8 and 10-18 are canceled. Claims 4, 5 and 9 are remain withdrawn. Applicant’s amendments to the claims have overcome an objection previously set forth in the Final Office Action mailed 4/27/2022 
Claims 1, 6-7 and 19-20 are examined on the merits.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-7 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New limitation in claim 1 “plurality of gas exhaust valve holes” is not properly illustrated in the specification. For instance, specification page 7 recite “18-gas exhaust valve hole”, page 10 “a gas exhaust valve hole 18” and figures 1-3, element 18 only points a gas exhaust valve hole. Although, it appears that the figures 1-3 illustrates there are multiple holes next to gas exhaust valve core, it is not clear if there are multiple gas exhaust valve holes or some other structure. In an effort to compact persecution, the limitation is being treated as is.
Claims 6-7 and 19-20 are rejected at least for being dependent from claim 1.

Allowable Subject Matter
Claims 1, 4-7, 9 and 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fail to teach or reasonably suggest, either alone or in combination, the limitation “wherein the circular gas exhaust valve comprises a plurality of gas exhaust valve holes” and “the plurality of gas exhaust valve holes are configured to be located inside the balloon of the negative-pressure suction ball when the balloon of the negative-pressure suction ball is in an expanded state, and move to be located outside the balloon of the negative-pressure suction ball when the balloon of the negative-pressure suction ball is squeezed”. 
The closest prior arts are Pinel (US 8181651 B2), Skopyk (US 3068868 A) and Broney (US 5620434 A)
Pinel teaches the claimed device except for ”wherein the circular gas exhaust valve comprises a gas exhaust valve core, a gas exhaust valve spring and a plurality of gas exhaust valve holes, wherein the gas exhaust valve spring, the gas exhaust valve core and the plurality of gas exhaust valve holes are sequentially provided from the proximal end to the distal end of the efficient-support portable constant-negative- pressure suction device for outdoor use, and the plurality of gas exhaust valve holes are configured to be located inside the balloon of the negative-pressure suction ball when the balloon of the negative-pressure suction ball is in an expanded state, and move to be located outside the balloon of the negative-pressure suction ball when the balloon of the negative-pressure suction ball is squeezed.”
Skopyk teaches the circular gas exhaust valve (figure 1, spring-loaded ball check valve 22a) comprises, a gas exhaust valve spring (figure 1, spring 26a), gas exhaust valve core (figure 1, ball valve 22a) and a gas exhaust valve hole (figure 1, passage 31), but fails to teach “a plurality of gas exhaust valve holes and the plurality of gas exhaust valve holes are configured to be located inside the balloon of the negative-pressure suction ball when the balloon of the negative-pressure suction ball is in an expanded state, and move to be located outside the balloon of the negative-pressure suction ball when the balloon of the negative-pressure suction ball is squeezed”.
There are prior art like Broney teaches a valve (embodiment as shown figure 7) comprises a plurality of gas exhaust valve holes (figure7, 82) and the plurality of gas exhaust valve holes are configured to be located inside the balloon of the negative-pressure suction ball when the balloon of the negative-pressure suction ball is in an expanded state (as illustrated in figure 7), and move to be located outside the balloon of the negative-pressure suction ball when the balloon of the negative-pressure suction ball is squeezed (when nozzle tip 22 is fully inserted hollow body would be located outside of body 58). However, it would have not been obvious to one of ordinary skill in the art to combine cited prior arts above to arrive at the instant invention without destroying the intend purpose of Pinel and expect a reasonable degree of success, since the valve of Pinel is moved by inner pressure created from squeezing body whereas the valve of Broney and the valve holes are moved by insertion of nozzle tip.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771